Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:

---The abstract exceed the the range of 50 to 150 words in length.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  

---Claim 8 recites “8		The valve of claim 1” whereas claim 9 recites “9.	The valve of claim 1”. Notice that claim 8 is missing a period ( “.” ) after the number “8”. The Office suggests that claim 8 is amended to include the period in a similar manner as claim 9 in order to be consistent.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (GB 1338990) in view of Avdjian (US 8,727,314). 
Regarding claim 1, Kitamura (GB 1338990) teaches in Figs. 1-3 of a ball valve assembly with similar structure as applicant's invention comprising at least a body 10, a ball valve member 20 and a spring biased counterseat assemblies 30 wherein the seat assemblies are capable of engaging the ball to provide a low-pressure seal with a ball 20 due to the action of spring 50 (Fig. 2), they are capable of being energized by fluid pressure acting the seats providing a high-pressure seal with the ball (Fig. 3) and should fluid pressure within chamber increase to high-levels, the seats are capable moving away from the ball to relieve pressure (see at least P3 L27-39, see at least P2 L54 - P3 L39 for more details). The device of Kitamura fails to disclose a seat installed on the ball as claimed. However, seats installed on ball valves are known in the art. 
Avdjian (US 8,727,314) teaches in Figs. 1-6 (see at least Fig. 3-5) of a ball valve assembly that comprises a spring biased seat 38 installed on the ball 34 and a "piston-effect" for enhancing the sealing ability in a similar manner as applicant's invention. The use of seat 38 aids in saving time and manufacturing cost, since a substantial portion of the ball body may be left "raw" or unfinished and its piston effect aids in reducing actuation torque (see at least C3 L47 - C6 L62 for more details). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the conventional ball 20 of the device of Kitamura to include a spring biased seat 38 installed on the ball in a similar manner as taught by Avdjian, since such a modification aids in reducing manufacturing time and cost since a substantial portion of the ball body may be left "raw" or unfinished as compared to the conventional design and said modification improves the sealing ability of the ball via the piston effect of the seat 38 which is capable of reacting to changes in fluid pressure.
As such, regarding claim 1, the device of the combination of Kitamura in view of Avdjian teaches of a valve (see the ball valve of Figs. 1-3 of Kitamura and Figs. 1-4 of Avdjian) comprising: a body (valve housing 10 in Kitamura, see also 22, 24, 26 and 58 in Fig. 4 of Avdjian); and a flow control assembly inside the body, the flow control assembly including: a ball (ball member 20 in Kitamura as modified by Avdjian, see also ball 34 in Avdjian) rotatable between an open position and a closed position to control flow through the body; a seat (see the spring biased seat 38 of Advjian) installed on the ball in a manner that permits radial movement of the seat with respect to the ball inside the body; and a counterseat (see the spring biased counterseat assembly 30 of Kitamura) installed in the body in a manner that permits radial movement of the counterseat with respect to the ball inside the body, the seat and the counterseat having mating surfaces that engage one another when the ball is in the closed position such that the seat seals against the counterseat within the body along the mating surfaces (see at least Fig. 2 of Kitamura and Fig. 5 of Avdjian); wherein the flow control assembly is configured to allow pressurized fluid in the body to enter a region between the seat and the ball and a region between the counterseat and the body so as to cause a net force on the seat from the pressurized fluid that pushes the seat away from the ball and against the counterseat when the ball is in the closed position and a net force on the counterseat from the pressurized fluid that pushes the counterseat toward the ball and against the seat when the ball is in the closed position (notice that the spring biased seat as taught Avdjian and the spring biased counterseat assembly 30 of Kitamura are fluid reactive in that it comprises zone between the ball and the seat and the housing and the counterseat where fluid energizes the seal toward engagement in a similar manner as applicant’s invention). Thus, the device of the combination of Kitamura in view of Avdjian meets all the limitations of claim 1.
Regarding claim 6 and the limitation of the valve of claim 1, comprising a retainer (seat ring 50 of Avdjian) attached to the ball to retain the seat on the ball; the device of the combination meets this limitation as shown in at least Figs. 3-5 of Avdjian.  
Regarding claim 7 and the limitation of the valve of claim 6, wherein the retainer includes a retaining ring (seat ring 50 of Avdjian) attached to the ball; the device of the combination meets this limitation as shown in at least Figs. 3-5 of Avdjian.  
Regarding claim 8 and the limitation of the valve of claim 1, wherein the seat is spring-biased in a first radial direction away from the ball and the counterseat is spring-biased in a second radial direction toward the ball; the device of the combination meets this limitation as shown in at least Fig. 1-3 of Kitamura with the counter seat assemblies 30 being spring biased toward the ball via annular springs 50 and as shown in at least Figs. 3-5 of Avdjian with the seat assembly 38 being spring biased away from the ball via spring 48. 
Regarding claim 9, the device of the combination as modified above fails to disclose the limitation of “the valve of claim 1, wherein the valve is a trunnion-mounted ball valve”. However, one of ordinary skill in the art can recognize that ball valves are constructed either as a) “floating ball valves”, wherein the ball valve is only supported at only one end by the stem which allows the ball to “float” or move due to fluid pressure which increases the tightness of the seal and the operational torque based on the upstream fluid pressure and b) “trunnion-mounted ball valves”, wherein the ball valve is supported at both ends via the stem at one end and a trunnion support at the other end which allows for a more robust design capable of withstanding higher pressure and the operational torque is dictated by the sealing engagement of the seat. Additionally, Avdjian Figs. 1-5 teaches of such a trunnion-mounted ball valve wherein the ball valve is supported at one end by a stem and supported at the opposite end by a trunnion support in a similar manner as applicant’s invention. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the ball valve of the device of the combination of Kitamura in view of Avdjian to be a trunnion-mounted ball valve in a similar manner as taught by Avdjian since such a modification allows the ball valve to be supported at both ends which aids in reducing the operational torque and be capable of operating at higher pressures as compared to the floating ball valve design. Thus, the modified device of the combination of Kitamura in view of Avdjian meets all the limitations of claim 9.   

Regarding claim 10, the device of the combination of Kitamura in view of Avdjian (see the rejection of claim 1 for more details of the combination) teaches of a valve (see the ball valve of Figs. 1-3 of Kitamura and Figs. 1-4 of Avdjian) comprising: a hollow valve body (valve housing 10 in Kitamura, see also 22, 24, 26 and 58 in Fig. 4 of Avdjian) having an inlet and an outlet (ball valve of these type are capable of bidirectional flow); a ball (ball member 20 in Kitamura as modified by Avdjian, see also ball 34 in Avdjian) positioned within the hollow valve body, wherein the ball is rotatable between an open position and a closed position to control flow through the hollow valve body from the inlet to the outlet; an upstream sealing assembly within the body on an inlet side of the ball, wherein the upstream sealing assembly includes a seat (see the spring biased seat 38 of Advjian, notice in Fig. 4 of Advjian that the seat is provided both the inlet/upstream side and the outlet/downstream side) coupled to rotate with the ball inside the hollow valve body between the open and closed positions and a counterseat (see the spring biased counterseat assembly 30 of Kitamura, notice in Fig. 1 of Kitamura that the counterseat assembly is provided both the inlet/upstream side and the outlet/downstream side) installed in the body; and a downstream sealing assembly within the body on an outlet side of the ball, wherein the downstream sealing assembly also includes a seat (see the spring biased seat 38 of Advjian, notice in Fig. 4 of Advjian that the seat is provided both the inlet/upstream side and the outlet/downstream side) coupled to rotate with the ball inside the hollow valve body between the open and closed positions and a counterseat (see the spring biased counterseat assembly 30 of Kitamura, notice in Fig. 1 of Kitamura that the counterseat assembly is provided both the inlet/upstream side and the outlet/downstream side) installed in the body; wherein the counterseat of the upstream sealing assembly and the counterseat of the downstream sealing assembly are movable within the hollow valve body along a flow path from the inlet to the outlet during valve operation, and the seat of the upstream sealing assembly and the seat of the downstream sealing assembly are radially movable with respect to the ball during valve operation (notice that both the seat and the counterseat are capable of relative movement in a similar manner as applicant’s invention). Thus, the device of the combination of Kitamura in view of Avdjian meets all the limitations of claim 10.
Regarding claim 11 and the limitation of the valve of claim 10, wherein the valve is configured such that, when the ball is in the closed position during valve operation, fluid pressure on the upstream sealing assembly causes the seat of the upstream sealing assembly to push toward the counterseat of the upstream sealing assembly and the counterseat of the upstream sealing assembly to push toward the seat of the upstream sealing assembly; the device of the combination meets this limitation with both the spring biased seat as taught Avdjian and the spring biased counterseat assembly 30 of Kitamura being fluid reactive in that it comprises zones between the ball and the seat and the housing and the counterseat where fluid energizes the seal toward engagement in a similar manner as applicant’s invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,274,751. 
Although the claims at issue are not identical, they are not patentably distinct from each other because either explicitly or implicitly the device of the patent anticipates all the limitations of the present application and/or any missing structure or detail would be obvious over the cited prior art. Claims 1-20 (see at least independent claims 1, 10 and 14) broadly claims a valve and a method of operating the valve having a main body, a ball, at least one seat disposed on the ball and a counter seat in the body and wherein the seat is moved via fluid pressure or through the use of a cap. Claims 1-19 (see in particular claims 8, 14 and 19) claims in greater detail a valve and a method of operating the valve having a body, a ball, a seat installed on the ball, a counterseat installed within the body, sealing surfaces with a toroidal contour, wherein the seat and the counter seat are actuated by either a cap installed on the ball acting as a cam and/or by fluid pressure. Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent. Additionally, any missing structure or detail would be obvious over the cited prior art with Funato (US 10,018,276), Scaramucci (US 3,542,335), Meyer (US 3,130,952), Autage (US 4,326,697) and Kitamura (GB 1338990) teaching of various examples of ball valves comprising spring biased fluid actuated counterseats installed on the body that are capable of being actuated by fluid pressure. In particular Autage, teaches of a trunnion mounted ball valve that uses a retainer ring 50 installed on the body that limits the movement of the spring biased counterseat 26 in a similar manner as a feature of the claimed invention. Additionally, the Avdjian references (US 8,985,136, US 8,978,691, US 8,727,314), teaches of various examples of trunnion-mounted ball valves that comprises a spring biased fluid reactive seats installed on the ball that function in a similar manner as applicant’s invention. In particular, Avdjian ‘314 teaches of the use of a retaining ring 50 which limits the movement of spring biased seat 38 in a similar manner as a feature of the claimed invention.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753